DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Election/Restrictions
Claims 8, and 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/11/22.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for temperatures of 133 C, does not reasonably provide enablement for all temperatures below 133 C.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
 	With regard to claims 7 and 9, after consideration of all the specific undue experimentation factors of MPEP 2164.01(a), the examiner finds:
 	Regarding factor (A): The breadth of the claims appears be very large due to the breadth of the materials claimed (e.g. all NEG materials and all noble metal NEG materials), and due to the open ended range for the activation temperature (e.g. all temperatures below 133 C and below 185 C). 
 	Regarding factor (F): In the specification as filed, there appears to be no details of any particular non-evaporable getter material having an activation temperature below 133 C, nor any details of the use of any particular activation temperature below 133 C. The claimed range includes e.g. 0 C, 1 C, etc., and negative values. Thus, applicant has not enabled one of ordinary skill in the art to make and use the claimed invention with an activation temperature below 133 C with regard to factor (F).
 	Regarding factor (G): In the specification as filed, there appears to be no working examples of any particular non-evaporable getter material having an activation temperature below 133 C, nor any working examples of the use of any particular activation temperature below 133 C. The claimed range includes e.g. 0 C, 1 C, etc., and negative values. Thus, applicant has not enabled one of ordinary skill in the art to make and use the claimed invention with an activation temperature below 133 C with regard to factor (G).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 7 states: “with a total storage capacity of carbon atoms, nitrogen atoms and oxygen atoms of 9 mol% or less” and “with a total storage capacity of carbon atoms, nitrogen atoms and oxygen atoms of 12 mol% or less, wherein a performance of pumping residual gas is demonstrated by heating at an activation temperature of 185 °C or less under low pressure”.
 	Claim 9 states: “with a total storage capacity of -3-Attorney Docket No.: 19P0084 carbon atoms, nitrogen atoms and oxygen atoms of 1 mol% or less” and “with a total storage capacity of carbon atoms, nitrogen atoms and oxygen atoms of 1 mol% or less, wherein a performance of pumping residual gas is demonstrated by heating at an activation temperature of 133 °C or less under low pressure”. 
 	Regarding “with a total storage capacity of carbon atoms, nitrogen atoms and oxygen atoms”, the intended scope of the claim is unclear. 
 	Firstly, it is unclear if the claim is requiring some combination of these atoms, or if individual atoms are being claimed separately. For example, is the storage capacity referring to  oxygen atoms only, carbon atoms only, or nitrogen atoms only? Or, must all three be present in some manner?
 	Secondly, the way the claim is written, it is unclear if the claimed “a performance of pumping residual gas” is related to the claimed storage capacities, or not.
 	Thirdly, the term “low pressure” in claims 7 and 9 is a relative term which renders the claim indefinite. The term “low pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not provide any objective boundaries that can be used to determine what is “low pressure”. With no defined objective way to make a determination about what constitutes “low pressure”, the term is subjective and therefore indefinite. See, e.g., Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371 - 72, 112USPQ2d 1188, 1193 (Fed. Cir. 2014) (observing that although there is no absolute or mathematical precision required, "[t]he claims, when read in light of the specification and the prosecution history, must provide objective boundaries for those of skill in the art"). See MPEP 2173.05 IV. 
	.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vacuum Properties of TiZrV non-evaporable getter films, by Benvenuti et al., published 2001. 
 	Benvenuti discloses:
 	7. (New) A non-evaporable getter coated component (see “getter thin film” and “inner walls of vacuum chamber” in section 1 at col 1 on page 57) comprising a non-evaporable getter material layer (see e.g. the title) wherein a performance of pumping residual gas is demonstrated by heating at an activation temperature of 185 °C or less under low pressure (see 120 C, 150 C, and 180 C in Fig 1).  
 	Regarding the limitations with a total storage capacity of carbon atoms, nitrogen atoms and oxygen atoms of 9 mol%, or less and/or a noble metal layer with a total storage capacity of carbon atoms, nitrogen atoms and oxygen atoms of 12 mol% or less, see e.g. Fig 3 for the smooth surface TiZrV. Furthermore, the capacity would depend on e.g. the surface roughness as in section 3, ageing as in section 5, and the environmental conditions in which the pumping is carried out such as the particular gasses and the temperature at which the pumping occurs, and the degree of activation. Depending on such factors, the non-evaporable getter of Benvenuti is structurally capable of the claimed capacity and thus Benvenuti meets the limitations of the claims. It is noted that no environmental conditions for the pumping are claimed and no particular degree of activation is claimed. For example, if one simply allows the NEG to “activate” at a room temperature of e.g. 20 C or slightly above (wherein 20 C is in applicant’s claimed range of activation temperatures), no appreciable capacity would be achieved and the NEG of Benvenuti would meet the limitations of the claim. It is noted that claim 7 is an apparatus claim, not a method claim. 
	Additionally, the capacity of a non-evaporable getter is a result effective variable which results in the amount of a particular material which can be captured given a particular set of environmental pumping conditions. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the non-evaporable of Benvenuti having a total storage capacity of carbon atoms, nitrogen atoms and oxygen atoms of 9 mol%, or less since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges].
 	Benvenuti discloses:
 	9. (New) The non-evaporable getter coated component according to claim 7 comprising a non-evaporable getter material layer, wherein a performance of pumping residual gas is demonstrated by heating at an activation temperature of 133 °C or less under low pressure (see 120 C in Fig 1). Regarding the limitations with a total storage capacity of -3-Attorney Docket No.: 19P0084 carbon atoms, nitrogen atoms and oxygen atoms of 1 mol% or less and/or a noble metal layer with a total storage capacity of carbon atoms, nitrogen atoms and oxygen atoms of 1 mol% or less, the capacity would depend on e.g. the surface roughness as in section 3, ageing as in section 5, and the environmental conditions in which the pumping is carried out such as the particular gasses and the temperature at which the pumping occurs, and the degree of activation. Depending on such factors, the non-evaporable getter of Benvenuti is structurally capable of the claimed capacity and thus Benvenuti meets the limitations of the claims. It is noted that no environmental conditions for the pumping are claimed and no particular degree of activation is claimed. For example, if one simply allows the NEG to “activate” at a room temperature of e.g. 20 C or slightly above (wherein 20 C is in applicant’s claimed range of activation temperatures), no appreciable capacity would be achieved and the NEG of Benvenuti would meet the limitations of the claim. It is noted that claim 9 is an apparatus claim, not a method claim.
	Additionally, the capacity of a non-evaporable getter is a result effective variable which results in the amount of a particular material which can be captured given a particular set of environmental pumping conditions. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the non-evaporable of Benvenuti having a total storage capacity of carbon atoms, nitrogen atoms and oxygen atoms of 1 mol%, or less since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges].

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pumping properties of Ti-Zr-Hf-V non-evaporable getter coating, by Malyshev, published 2014. 
 	Benvenuti discloses:
 	7. (New) A non-evaporable getter coated component (see NEG coating for accelerator vacuum chamber in the abstract) comprising a non-evaporable getter material layer (see e.g. the title) wherein a performance of pumping residual gas is demonstrated by heating at an activation temperature of 185 °C or less under low pressure (see 140-180 C in Fig 1).  
 	Regarding the limitations with a total storage capacity of carbon atoms, nitrogen atoms and oxygen atoms of 9 mol%, or less and/or a noble metal layer with a total storage capacity of carbon atoms, nitrogen atoms and oxygen atoms of 12 mol% or less, see e.g. Fig 1 for CO and “Therefore, the sample is considered activated (at least partially) when the measured values reach at least ~1% of these results” in the first column on the last page. Furthermore, the capacity would depend on e.g. the surface roughness, ageing, and the environmental conditions in which the pumping is carried out such as the particular gasses and the temperature at which the pumping occurs, and the degree of activation. Depending on such factors, the non-evaporable getter of Malyshev is structurally capable of the claimed capacity and thus Malyshev meets the limitations of the claims. It is noted that no environmental conditions for the pumping are claimed and no particular degree of activation is claimed. For example, if one simply allows the NEG to “activate” at a room temperature of e.g. 20 C or slightly above (wherein 20 C is in applicant’s claimed range of activation temperatures), no appreciable capacity would be achieved and the NEG of Malyshev would meet the limitations of the claim. It is noted that claim 7 is an apparatus claim, not a method claim. 
	Additionally, the capacity of a non-evaporable getter is a result effective variable which results in the amount of a particular material which can be captured given a particular set of environmental pumping conditions. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the non-evaporable of Malyshev a total storage capacity of carbon atoms, nitrogen atoms and oxygen atoms of 9 mol%, or less since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges].
 	Malyshev discloses:
 	9. (New) The non-evaporable getter coated component according to claim 7 comprising a non-evaporable getter material layer with a total storage capacity of carbon atoms, nitrogen atoms and oxygen atoms of 1 mol% or less and/or a noble metal layer with a total storage capacity of carbon atoms, nitrogen atoms and oxygen atoms of 1 mol% or less, wherein a performance of pumping residual gas is demonstrated by heating at an activation temperature of 133 °C or less under low pressure (see Fig 1 wherein decreasing activation temperatures correspond to decreasing capacity of CO wherein activation temperatures in the claimed range would correspond to capacities in the claimed range). Furthermore, regarding the limitations with a total storage capacity of -3-Attorney Docket No.: 19P0084 carbon atoms, nitrogen atoms and oxygen atoms of 1 mol% or less and/or a noble metal layer with a total storage capacity of carbon atoms, nitrogen atoms and oxygen atoms of 1 mol% or less, the capacity would depend on e.g. the surface roughness, ageing, and the environmental conditions in which the pumping is carried out such as the particular gasses and the temperature at which the pumping occurs, and the degree of activation. Depending on such factors, the non-evaporable getter of Malyshev is structurally capable of the claimed capacity and thus Malyshev meets the limitations of the claims. It is noted that no environmental conditions for the pumping are claimed and no particular degree of activation is claimed. For example, if one simply allows the NEG to “activate” at a room temperature of e.g. 20 C or slightly above (wherein 20 C is in applicant’s claimed range of activation temperatures), no appreciable capacity would be achieved and the NEG of Malyshev would meet the limitations of the claim. It is noted that claim 9 is an apparatus claim, not a method claim.
	Additionally, the capacity of a non-evaporable getter is a result effective variable which results in the amount of a particular material which can be captured given a particular set of environmental pumping conditions. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the non-evaporable of Malyshev having a total storage capacity of carbon atoms, nitrogen atoms and oxygen atoms of 1 mol%, or less since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Effect of coating morphology on the electron simulated desorption from Ti-Zr-Hf-V nonevaporable-getter-coated stainless steel, by Malyshev, published 2012 disclose activation temperatures of 150 C and CO capacity of 0.004 in Table 1.
Reich-Sprenger discloses an activation temperature of 120 C in e.g. 0054.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746